Series E Savings Bonds; United States 'as beneficiary. — ■ Plaintiff, brother and administrator of the estate of Lysle G. Fullerton, deceased, seeks to recover the value of certain Series E Savings Bonds which decedent purchased during January 11, 1967-May 13, 1968, which bear the endorsement “P.O.D. [payable on death to] Treasurer of the United States of America,” and which decedent never presented for payment. Decedent was discharged from the Air Force in 1943 with 100% disability due to a mental disorder, now known as schizophrenia, paranoid type. In 1951 a Wyoming district court declared decedent insane or incompetent, and until April 3,1963 he was a patient in Veteran Administration hospitals, at which time he was released due to a partial remission of his mental disorder although continued use of medication was prescribed. In 1963 the Wyoming court reopened the proceeding and declared decedent sane and competent and this determination remained in effect for the remainder of his life. Following a trial, Senior Trial Judge Mastín G. White filed a recommended decision in which he points out that the record evidence indicates that during the 1967-68 period when decedent purchased the bonds (in part from lump-sum payments of monetary benefits withheld while he was hospitalized) his schizophrenia was in a mild or moderate stage, that he was on medication at the time and that he was competent to manage his financial and other af*842fairs, although he was unemployable and incapable of self-support. In August 1968' and February 1970 decedent discontinued medication and experienced difficulties as a result, but this was after the time when the' bonds were purchased. Trial Judge White concluded that plaintiff failed to sustain his burden of proof by establishing, through a preponderance of the evidence, decedent’s incompetency during the January 11,1967-May 13,1968 period when the bonds were purchased, and that accordingly, the petition should be dismissed.
On October 25,1974, the court issued the following order:
Before Davis, Judge, Presiding, SkeltoN and KuNzig, Judges.
“This case comes before the court on defendant’s motion, filed July 10, 1974, requesting that the court adopt, as the basis for its judgment in this case, the recommended decision of Senior Trial Judge Mastín G. White, filed May 20, 1974, pursuant to Rule 134(h), plaintiff having filed no intention to except thereto in’ accordance with the Rulés of the court. Upon consideration thereof, without oral argument, since the court agrees with the trial judge’s decision, it hereby grants defendant’s motion and adopts the decision as the basis for its judgment in this case. ,
“it is therefore ordered that plaintiff is not entitled to recover and the petition is dismissed.”